                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT RAMIREZ,

                         Petitioner,

        v.                                                                   CIVIL ACTION
                                                                              NO. 17-1027

LAWRENCE MAHOLLY, et al.,

                         Respondents.

                                             ORDER 1

        AND NOW, this 26th day of October, 2018, upon careful and independent

consideration of the petition for writ of habeas corpus, and after review of the Report and

Recommendation of United States Magistrate Judge Carol Sandra Moore Wells, with

objections filed by Petitioner, it is hereby ORDERED as follows:

        1. The Report and Recommendation (Docket No. 16) is APPROVED and

             ADOPTED.

        2. The petition for writ of habeas corpus (Docket No. 1) is DENIED without an

             evidentiary hearing.

        3. The clerk of court is directed to close the case.



                                                            BY THE COURT:


                                                            s/s JEFFREY L. SCHMEHL, J.
                                                            Jeffrey L. Schmehl, J.


1
  Petitioner Robert Ramirez included “Lawrence Maholly” as one of the Respondents in his § 2254
Petition. It appears Petitioner intended to name the Superintendent of SCI Dallas, Lawrence Mahally, and
simply misspelled his last name. Accordingly, this Court will keep “Lawrence Maholly” in the case
caption to avoid any confusion.
